Citation Nr: 1329366	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  08-22 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant timely filed a notice of disagreement 
(NOD) with a November 2005 rating decision.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1988 to 
April 2005, and had an additional 3 years, 11 months, and 26 
days of active duty service which began in November 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 Regional Office (RO) 
determination that the Veteran did not timely file an NOD 
with a November 2005 rating decision in which the RO granted 
service connection for cubital tunnel syndrome and assigned 
a 0 percent disability evaluation, effective May 1, 2005 
(the earliest date available).  


FINDINGS OF FACT

1.  In a letter dated December 15, 2005, the RO advised the 
Veteran of a November 2005 rating decision; the notification 
letter included information as to the Veteran's appellate 
rights.

2.  An NOD with respect to the RO's November 2005 decision 
assigning a 0 percent rating for cubital tunnel syndrome 
(left elbow and hand) was received at the RO on February 22, 
2008, and the record contains no statement or communication 
from the Veteran prior to that date which constitutes a 
timely-filed NOD with respect to this matter.


CONCLUSION OF LAW

Because a timely NOD was not filed with respect to the 
November 2005 rating decision as to the rating assigned for 
service-connected cubital tunnel syndrome (left elbow and 
hand), the Board does not have jurisdiction to consider this 
issue on appeal.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.305 
(2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA does not apply here as 
the issue of timeliness of an NOD is a jurisdictional 
matter, not a claim for benefits.  It is the jurisdictional 
initiation of an appeal and is not evidence-driven within 
the meaning of the VCAA.  See Percy v. Shinseki, 23 Vet. 
App. 37 (2009).

While the VCAA is not applicable to this claim, the Veteran 
is still entitled to certain general due process 
considerations.  See 38 C.F.R. § 3.103; VAOPGCPREC 9-1999 
(Aug. 18, 1999).  Here, once the Veteran submitted his NOD 
regarding the issue of the timeliness of his appeal, he was 
informed of the necessity of filing a timely substantive 
appeal (VA Form 9 or equivalent) as well as his opportunity 
to submit additional evidence and argument in support of his 
claim.  See the June 2008 SOC and its cover letter.  Thus, 
he was appropriately notified of the legal requirements 
pertaining to the timeliness and adequacy of NODs and 
afforded the opportunity to submit evidence and argument 
concerning the timeliness of his NOD in response to the RO's 
November 2005 decision.

Timeliness of NOD

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to applicable legal authority, an appeal is 
initiated by a timely filed NOD.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.  The NOD must be filed with the office 
that entered the determination with which disagreement has 
been expressed.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.300.

38 U.S.C.A. § 7105(d)(3) provides that "questions as to 
timeliness or adequacy of response shall be determined by 
the Board of Veterans' Appeals."  See also VAOPGCPREC 9-99, 
64 Fed. Reg. 52376 (1999).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result constitutes 
a notice of disagreement.  While special wording is not 
required, the notice of disagreement must be in terms which 
can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination becomes final.  The date of mailing the 
letter of notification of the determination is presumed to 
be the same as that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.

When regulations implemented by VA require that any written 
document be filed within a specified period of time, a 
response postmarked prior to the expiration of the 
applicable time limit will be accepted as having been timely 
filed.  In the event that the postmark is not of record, the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays 
will be excluded.  See 38 C.F.R. § 20.305(a).

In a letter dated December 15, 2005, the RO informed the 
Veteran, in part, that service connection for cubital tunnel 
syndrome (left elbow and hand) was granted and a disability 
rating of 0 percent, effective May 1, 2005, was assigned.  
Following this decision, the Veteran submitted a statement 
in January 2006 regarding only a request for increased 
dependence allowance due to an adopted child.  That 
correspondence contained no indication of any disagreement 
with the rating assigned for left cubital tunnel syndrome.  

In December 2007, the Veteran submitted a statement 
"request[ing] the status of both my notice of disagreement 
submitted 1/10/2005 and my dependent allowance for my 
adopted daughter . . . ."  The Veteran further noted that he 
was resubmitting correspondence regarding these issues.  
Attached were only an adoption decree and a birth 
certificate for his adopted daughter.  In January 2008, the 
RO issued a letter informing the Veteran that his December 
2007 NOD was not timely filed with respect to the November 
2005 decision; however, the RO stated that they would take 
the appropriate action on his claim for added dependency.  

In February 2008, the Veteran submitted what appears to be a 
copy of a VA Form 21-4138 dated December 28, 2005, which 
indicated he did not agree with the evaluation of his 
service-connected cubital tunnel syndrome of the left elbow 
and hand.  He stated that he was never notified of "any 
scheduled EMG test" and requested that such test be 
rescheduled and then reconsideration be given to the 
evaluation of his disability.  That document is date-stamped 
on the back as received at the RO on February 22, 2008.  
This document had no date-stamp to indicate that it was 
received by the RO within the one year period for filing an 
NOD.

Stapled with the VA Form 21-4138, but without its own date-
stamp, is a copy of a document dated January 10, 2005, on 
the letterhead of The American Legion (AL), Department of 
Pennsylvania which stated that the Veteran wanted to 
"present[] a NOD to Issue #8 [addressing left cubital tunnel 
syndrome] of DVA Rating Decision dated 11/30/2005."  It 
appears from the content of the AL document that there is a 
typographical error and that the date of the document should 
have been January 10, 2006.  This document also had no date-
stamp to indicate that it was received by the RO within the 
one year period for filing an NOD.

The Veteran also submitted in February 2008 a statement 
noting his disagreement with the January 2008 decisional 
letter stating that his NOD was not timely filed.  He stated 
that he submitted his NOD on December 28, 2005, within the 
one year appeal period.  

Here, although the evidence indicates that the Veteran 
prepared a statement in December 2005 disagreeing with the 
November 2005 rating decision and provided it to his 
representative, there is no indication that a December 2005 
NOD was received by the RO within one year of the December 
15, 2005, VA letter notifying him of the initial rating of 
his left cubital tunnel syndrome.  There is also no 
indication that any correspondence from his representative 
was received by the RO within one year of the December 15, 
2005, VA letter.  

The earliest evidence of receipt of an NOD on this issue by 
the RO is the February 22, 2008, date-stamp on the back of 
the Veteran's correspondence, over two years after the 
notice of the November 2005 rating decision was mailed.  As 
such, neither the VA Form 21-4138 dated December 28, 2005 
and signed by the Veteran nor the letter dated January 10, 
2005, and prepared by the AL can be considered a timely-
filed NOD.

Moreover, the claims file contains no other submissions by 
the Veteran or his representative, received within one year 
of the December 15, 2005, letter notifying him of the 
November 2005 rating decision, that could be construed as an 
NOD with respect to the initial evaluation of left cubital 
tunnel syndrome.  As noted above, the Veteran submitted a 
statement in January 2006, but this document only addressed 
added dependency benefits.  The January 2006 statement made 
no mention of left cubital tunnel syndrome.  

In December 2007, the Veteran submitted another statement 
requesting the status of his NOD submitted in January 2005 
and his dependency allowance for his adopted daughter.  Even 
if this statement were accepted as an NOD with the November 
2005 rating decision, the December 2007 statement is outside 
of the one year period for filing a NOD.    

Accordingly, in the absence of any submitted document which 
expressed any disagreement with the rating assigned for the 
left cubital tunnel syndrome in the November 2005 rating 
decision and which was received within the one-year time 
frame for filing an NOD, the Board must conclude that there 
was no timely initiation of an appeal as to that issue.  
Therefore, the November 2005 rating action became final as 
to that claim.  38 C.F.R. § 20.302 (2012).


ORDER

As a notice of disagreement with respect to the initial 
rating assigned for the left cubital tunnel syndrome in the 
RO's November 2005 rating decision was not timely filed, the 
appeal is denied.



____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


